OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                                    AUSTIN

QcaAwC.~-
A--


        Eon. Tom L. Hartlot
        CrImlnal Dirtriot Attorney
        Hidalgo County
        Edloburg, Texas

            Dear eirr




                                                       property whhoh




                 #hall not neoesrarI1~ br the value at the t&r
                 the 488088mcnt or the taxer wa8 mad01 provldoa,
                 t&t  the buraa  of proor #hall be on the ownrr
                 or owner8 of such property In 88tablIshIng tha
Hon. Tom I..Hartley, p4c.e 2


     *iair value' or adjudged raluo as provided
     In this seotlon and, prorldrd further that
     this sect Ion shall only apyly to taxes
     which are delinquent for the year 1935
     and prior years.*

            Secti-n 8 of said Artiole provides as
roil0w8 :

           *Sec. 8. No property sold for taxes
     under decree in such suit shall be sold
     to the omer of aald property, directly or
     lndlr6ctly, or to anyone having an interest
     therein, or to any party other than a tar-
     ing unit rhlch is a party to the suit, for
     less than the amount o? the adjudged value
     aforesaid OS said property or the aggregate
     amount of the judgments against the proper-
     ty in said suit, whicPerer Is lower, and
     tha net proaeada L:f any sale of euah proper-
     ty made under decree of court In said ault
     to any partp other than any such taring unit
     shall belong and be distributed to all tax-
     ing units which are partits to the suit wtilch
     by the judgment in said suit hare been found
     to hava tar llsns against such property, pro
     rata and in proport loo to t hr aDDunt# of
     their respective tar liens as established
     In said judgment, but any exaeas in the pm-
     coeds ot sale over and above the mount nec-
     essary to defray the costs of suit and sale
     and other expenses hereinabove Pad0 cbarge-
     able against such proceeds, and to fully
     discharge the judgments against said proper-
     ty, #hall be paid to the parties le@ally en-
     titled to #uch excess."
L   .




        Hon. Tom L. Hartley, pace 3



                      SectIon 9 or Eaid ~tlole   provides in part as
        r0110v:8:

                         9.
                      Sec.   If the property be soU to any
             teXin&    unit
                          which is 4 party to the jud(pnmt
             under decree or court In raid rmlt, the tit18
             to said property shall be bid in and held by
             the taxing unit purchasing #ems ror the use
             and bener'itof itself and all other taxing
             unite which are parties to the suit and alch
             hare been adjudged in said suit  to have tax
             liens against such property, pro rata and in
             proportlcn to the amount of the tax liens in
             favor of said reepeotlre taxing unite as a#-
             tabllahed by the judgment In #aid suit, and
             costs and expenses shall not be Fayable un-
             tll sale by such taxing unit so purchasing
             saw, end such pro-erty shall not be sold by
             the taxing unit yzrchaslng same for less than
             the adjudged value thereof or the amount of
             the judgments against the property in said
             EUit, *?hlchever is lover, slthout the v:rltten
             consent of all taxing units which in said
             judgment have been found to have tax liens
             against such property; and v:hen such property
             is sold by the taxing unit FUrChaSing  same,
             the proceeds thereof  shall be received by It
             for account of itself and all rther said tax-
             lng units adjudged in said suit to have a tax
             lien against such prcpertp, and after raying
             all costs and expenses, shall be distributed
             among such taxing unit.8 pro rata and in pro-
             pation to the mount of their tax liens
             aealnet such property as established In said
             juC#nent. Consant in behalf of the State of
             Texas under this Section of this dot #my be
             ~loen by the County Tax Collector Cf the
             ccu.nty in which the property is located.”
Hon. Tom L. Hartlry, paer 4



          Seotlon 10 of said Artlclr reads as fol-
lows :

          “Sec. 10. The purchaser of property
     sold for taxes in such foreclosure suit
     shall take title free and clear or all
     liens and claims for taxes against such
     property delinquent at the tine of judg-
     ment in said suit to any taxing unit which
     was a party to said suit or which had been
     served with citation in seld suit as re-
     quired by this Aot."
           Your first question relates to the authority
of the tax collector to consent to the sale of property
by one of the taxing units, rblch property It holds for
Itself and several other taxlnc units, ror an amount
less than the ad&deed value. Seat ion 9 of Article
7315b above quoted provides hpeolrlcally ror the sale
of property by a taxing unit for an amount less than
the adjudged value where said taxing unit obtains the
written consent of all of the other tlulng units whloh
In a judgment have beer. round to have tax liens against
such property. It is also provided therein that con-
sent  in behalf of the State may be given by the oounty
tax collector cf the county In which the property Is
located. Ye see, therefore, that the Legislature has
specifically provided that tha consent for and in be-
half of the State of Texas is to be (ilven In your Case
by your county tax collector. There oan be no question
but that the Legislature aated within its authority in
plec ing this duty upon the tar COlleCtOr.
          Tour second question is concerned with whether
or not redemption receipts ror the yeay’s 1937 and 193S
ehotildbe e,lrm to the purchaser from the taxing unit.
Section 10 specifically provides that the purchaser of
tb pro-arty takes the sazneclear of all tax liens 48
or the date of judgment taken against said property.
me date of the judgment in your case was my 20, 1938.
Hon. Tom L. Hartlry, Pago 5



          Arti    7336 Or Vernon’s Annotated Civil Statutes
prior to 1939 protiaod In part as r0iim8:

          *All ad ralorrm and poll taxes shall
    baooiu#dollnquent It not paid by July rlrst
    or the year next suooeedlng tha year, for
    which the return of the asses#m#nt rolls
    of th 8 county are made to thr Comptroller
    of Fubllc Acoounts."

          This statute was In force and effrot at the tj.me
the judgment ~48 taken In your case. Therefore, as of the
data or your judgment, neither 1937 nor 1938 taxea were de-
llnquent. Therefore, thr taxes assessed for those two
years still remain as ralld liens against the property and
would have to be paid in full before redeaptlon receipts
oould be issued for said years.

          Your third and fourth questions deal with cer-
tain fees that have been edjudgad 4s court costs. You
ask whether said costs should be paid prior to the appor-
tionment to the taxing units of the prooeeds of the sale
of the property by the taxing unit selling the came. Your
attention Is called to the portion of Seotlon 9 whloh reads
as r0ii0w8 :
           n * l *and when such property Is sold
     by the taxing unit purchesing same, the pro-
     oeeds thereor shall be reorltad by It for ao-
     count or itself and all other said taxing
     units adjudged in said suit to have a tax
     ;Ien against such property, and after PRY-
      ng all costs and expenses, shall b dlstrlb-
     ut,ed among such taring u&s   pro r4E4 and in
     proportion to the amount of their tax liens
     against such property as est4bllshed in said
     judgment. *
The Legislature has here speoIfIaally provided that all
oo#ts and expenses In the suit shall be paid prior to
the apportionment to the rarisus taxing units of thair
respeetlve shares and proceeds 4t the tax 8418.
Bon. Tom L. Hsrtlry, pago 6


          It 1s oallrd to your attention, howerer, that
the ooste and lxpenser inourrrd In suoh a tax suit 4rc,
not payablr until 4fter ~410 of the property IS mddr by
the taxing unit which purchased the same at the orlelnal
sale. In Seotlon 9 the Legislature specIrloally provided
“and costs and expenses shall not be payable until sale
by such t4xIng unit so puroki sing the 8sn1a.~ You are,
thrreforr, advised that none of the court costs or ex-
penses which Include the non-resident notloes and pub-
lishers’ Seer that are ret out In your letter may br
paid until after the property has bren sold by ttid;;kng
unit which purohasrd the sang at the first sale.
such sale, however, said costs are to be paid first out
of the proceeds of said sale,
          Our en8wers to your questions must 0s necessity
depend upon statutory oonstruotion, as we have no judicial
authority which construes the sections of this statute In
question. We tFUEt that the above dIscu##Ion will sui-
rlolently enlighten you 4s to the c@estlon# propounded in
your letter.
                                  Yours very truly